 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cooper Thermometer CompanyandMary L. Kraucalis.CaseNo. 1-CA-/630.August 16,1965DECISION AND ORDEROn December 18, 1964, Trial Examiner Horace A. Ruckel issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in this case, including the exceptions and briefs, andhereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner, only to the extent that they are consistent withthe Decision herein.Respondent'sPequabuck, Connecticut, operation consists of aplant employing about 80 production and maintenance employeesand of offices across the street from the plant where. 6 clerical em-ployees work.Mary Kraucalis had been employed as a clericalemployee since 1958.The Union, which represented the plant, butnot the clerical employees, called an economic strike on April 22,1964, and the striking production and maintenance employees estab-lished a picket line at the plant's entrance.On April 23, Respondentinstructed several clerical employees, Kraucalis among them, to crossthe strikers' picket line and perform certain production work in theplant which, but for the strike, would be performed by productionworkers.Employee Kraucalis, although willing to continue herclerical duties, refused to cross the picket line to do the productionwork.She was immediately discharged.Respondent did not hirea replacement for Kraucalis until after the strike had ended.The Trial Examiner found that Kraucalis' refusal to cross thepicket line to perform production work had not been an absolute oneand that she had merely refused to be one of the first to cross.Healso found that Kraucalis was not motivated by sympathy with the1The Trial Examiner found that the strike lasted about 2 weeksThe record showsthe duration of the strike to have beenabout 3i/ weeks.154 NLRB No. 37. THE COOPER THERMOMETERCOMPANY503Union; that her refusal to be among the first to cross the picket linehad constituted, in effect, an attempt to set her own terms and condi-tions of employment; and that Respondent, in discharging her, hadnot been motivated by opposition to its employees' union affiliationor sympathies, but solely by a desire to carry on its business duringthe strike.The Trial Examiner concluded that Kraucalis' dischargedid not violate either Section 8(a) (3) or 8(a) (1) of the Act.We agree with the Trial Examiner that Respondent's discharge ofKraucaliswas not ,motivated by antiunion considerations and,accordingly, leave undisturbed his finding that the discharge wasnot violative of Section 8(a) (3).2We find, however, contrary tothe Trial Examiner, that Respondent's conductdidviolate Section8 (a) (1) of the Act.The law is settled that an employee's refusal to cross a, picket lineto perform work is an exercise of Section 7 rights 3 and, of course,Section 8(a) (1) ordinarily protects employees exercising such rightsagainst employer retaliation.The Trial Examiner, although notdisputing this principle, was apparently of the view that Kraucaliswas not exercising her protected right to refuse to do work behindthe picket line.He stresses that Kraucalis merely refused to crossthe picket line when Respondent wanted her to rather than flatly re-fusing to cross, and states that this position was not taken out ofsympathy with the strikers. From this he concludes that she "soughtto dictate the terms of her employment."The Trial Examiner's view that Kraucalis was not engaged inprotected activity in refusing to cross the picket line to perform thework of striking fellow employees derives, it is apparent, from por-tions of Kraucalis' testimony where she stated that "I have no feel-ings with them" and that "I don't know what the ends or motiveswere of the UEW. I wasn't familiar with them," together with otherportions of her testimony disclosing that she did not interpose anabsolute objection to doing the production work, but that "I didn'tfeel that I would want to be one of the first to go." These extracts,2In the 8(a) (1) posture in which we view this case, we consider wholly irrelevant theTrial Examiner's finding with regard to the absence of antiunion motivation. If an em-ployee is discharged for conduct arising out of a protected activity, Section 8(a)(1)may be violated regardless of the employer's good or bad faith. "Defeat of those [Sec-tion 7] rights by employer action does not necessarily depend on the existence of anantiunion bias."N.L.R.B. v. Burnup andSims,Inc.,379 U.S. 21, 23.3 Redwing Carriers, Inc and Rockana Carriers, Inc.,137 NLRB 1545, enfd.eub nom.Teamsters, Chauffeurs and Helpers Local Union No. 79, International Brotherhood ofTeamsters,etc.v.N.L.R B.,325 F. 2d 1011 (CA.D C ), cert. denied 377 U S. 905. Accord:Truck Drivers Union Local No. 413, International Brotherhood of Teamsters,etc, et al.(PattonWarehouse, Inc. and Brown Transport Corp ) v. N L.R B.,334 F. 2d 539, 542-543 (C.A.D.C) ,N.L R B. v. Rockaway News Supply Company, Inc.,197 F. 2d 111, 113(C.A. 2), affd. 345 U.S. 71. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, do not reflect her testimony as a whole on this subject. Inresponse to the question, "Why did you refuse to go over across thestreet?" she answered :Well, for one thing, I felt that my being one of the first andgoing alone, there was a sort of danger involved.With a group,itwould have been a little more protective.And another thing,I felt I was hired for the office and I was forced to go over andbe a strikebreaker-oneof the first-which I thought was dan-gerous for me too. [Emphasis supplied.]And on cross-examination, in response to the question, "You had nosympathy [with the pickets] one way or another?" her answer was,"I knew if I went across the street, I would be taking jobs awayfrom them."From the whole of Kraucalis' testimony, it is apparent, and wefind, that, although she may well have lacked information concern-ing, and hence sympathy with, the purposes and objectives of thestriking employees, her refusal to comply with the Respondent'sdemand upon her to cross the picket line to perform struck worknevertheless took into account the objective implications of suchcompliance; i.e., that for her to do the strikers' work would be inim-ical to the interests of the strikers.The whole of Kraucalis' testi-mony, we believe, supports the finding that she refused to obey theRespondent's instruction, at the time and in the manner in which itwas made, because of reluctance to perform an act that would havethe obvious effect of frustrating to some extent the strikers' economicaction.Moreover, the focal point of inquiry in determining whetherKraucalis' refusal to cross the picket line to perform productionwork was a protected activity must of course be the nature of theactivity itself rather than the employee's motives for engaging inthe activity.And Kraucalis' conduct was not ambiguous : she de-clined to cross the picket line established by fellow employees to dotheir work.Employees' habitual unwillingness to cross the picketlines 4 is a basic form of protected activity, and the guarantees ofSection 7 certainly are no less applicable where the work to be donebehind the line is not the objecting employee's usual work but thatof a striker.Kraucalis' refusal to cross the picket line to perform astriker'swork constituted, in our view, assistance to a labor orga-nization and was "in a broad, but very real sense directed to mutualaid or protection." 5Her refusal to cross the picket line was there-fore activity protected by Section 7 of the Act.4N.LR.B.v.Rockaway News Supply Company,Inc,197 F. 2d 111, 113(C.A 2), deny-ing enforcementto 95 NLRB 336, affd. 345 U S. 71.5 Ibid. THE COOPER THERMOMETER COMPANY505Nor does Kraucalis' failure to interpose an absolute objection todoing production work dictate a different conclusion.Her reluc-tance to bear the opprobrium of being the first to cross the picketline-action which might expectably produce a snowballing effectupon other office employees who might similarly be unwilling toserve in effect as strikebreakers-tends to support rather than destroythe finding that she was engaged in protected activity within thecompass of Section 7. In any event, the specific refusal for whichKraucalis was immediately discharged must be assessed in the lightof whether she had a protected right to refuse to cross the picketline at the paDticular time she did.Her indication of possible willingness to perform strike work at a later time, or under differentconditions, reflects on the depth of her resolve to refrain from con-duct inimical to the strikers, but not on the protected character ofher conduct. It does not alter the fact that her refusal at that par-ticular time to cross the picket line to perform struck work consti-tuted a protected activity under Section 7.8We recognize, as we have in earlier cases, that Kraucalis' rightto engage in sympathetic activity must be balanced against the Re-spondent's right to continue to run its business despite such activity..In the context of the instant case, however, we have no hesitation inconcluding that the Respondent had no overriding business interestthat would justify removing from Kraucalis the normal protectionagainst discharge which the statute affords employees exercisingtheir Section 7 rights.The situation we have here far more compelsthat conclusion than that present in previous "picket line" caseswhere the Board has been confronted with the same question.Previous cases' have most often involved a situation where anemployee, usually a driver, decides to "refuse to obey the employer'sorders to perform thatpart of his regular daily dutieswhich involvehis crossing the picket line of another union than his ownat anotherplant than that of his employer."[Emphasis supplied.] 8 In sucha situation, the employee interest in the primary labor disputes isclearly less than in one, where, as here, the same employer and fellowemployees are involved and where the possibility is more proximatethat improved conditions for the production employees might lead to'The Trial Examiner's finding that Kraucalis"sought to dictate the terms of her em-ployment"resolves nothing in itself.It simply reflects the Trial Examiner's conclusion,with which we disagree,that Kraucalis'noncompliance with the Respondent's instruc-tionwas unprotected and hence an act of unjustifiable insubordination.The fact thatthe Respondent in good faith may have viewed Kraucalis'refusal to perform the pro-duction work assigned to her as an act of insubordination is not, of course,determinativeof the issue here.Eustace de Cordova,at at., Co-partners doing businessasCyril deCordova & Bro.,91 NLRB 1121, 1135.7 See,a g.,Redwing Carriers,Inc. and Rockana Carriers,Inc., supra;L.G.Everist,Inc.,142 NLRB 193, enforcement denied 334 F. 2d 312(C.A. 8).81N.L.R.B. v. Rockaway News Supply Company, Inc.,supra,at 113. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD- a reciprocal effect on the office employees' own conditions.9 In sucha situation, moreover, the employer interest to be considered maywell be a substantial one.For a driver's refusal to cross a picketline of another employer to perform in full the specific duties forwhich he has been hired may actually prevent the driver's employerfrom engaging in his normal operations.Thus, in previous caseswhere it has appeared that a retention of the employee engaging insympathetic activitymight be incompatible with uninterruptednormal operations, the Board has recognized that the employee'sprotected right must be accommodated to the legitimate employerinterest involved, and has held that the employer may lawfully dis-charge the employee who refuses to cross a picket line if the dis-charge is effected for the purpose of replacing him with another whowill."'This case is basically unlike the previously decided cases advertedto above.Here, Kraucalis at no time refused to perform any partof the "regular daily [clerical] duties" for which she had been em-ployed.The Respondent's normal operations were interrupted notbecause of anything Kraucalis did or did not do, but solely becauseof the strike of the production workers.The Respondent had noneed to replace Kraucalis, an office employee, to enable it to resumenormal operations; its need was to replace the production employeeswho were on strike." In these circumstances, there clearly can beno basis for finding that the Respondent was justified by legitimatebusiness considerations of an overriding nature in dischargingKraucalis, or in replacing her as an office employee (as it did afterthe strike), because she refused to comply with the Respondent'sinstruction to cross the picket line to serve as a replacement for astriking fellow employee.We do not mean to intimate by what has been said above that theRespondent was obliged to retain Kraucalis in a pay status notwith-standing her refusal to perform the production work it chose toassign to her. If in the circumstances the Respondent did not wish tocontinue Kraucalis during the period of the strike in an exclusivelyclerical position, or to lay her off if the strike temporarily elimi-nated the need for her clerical services, it was free to treat her asa striker-a status which in legal effect, we find, she, herself, assumed0 Cf.N.L.R.B. v. Peter Caroller Kohler Swiss Chocolates Company, Inc,130 F. 2d 503,505 (C.A 2).ioRedwing Carriers,Inc and Rockana Carriers,Inc., supra.n The Supreme Court has indicated that in determining whether a discharge is neces-sary to continue normal business operations, it is significant whether or not the dis-charged employee is "replaced either by a new employee or by a transfer of duties tosome nonobjecting employee.....N.L.R B. v. Rockaway News Supply Company, Inc.,345 U.S. 71,75.In the instant case it is clear that Kraucalls'dischargewas noteffected in order to replaceherwith an employee who would be willing to do the struckwork.Indeed, the record shows that Kraucalis was not replaced untilafterthe strike. THE COOPER THERMOMETERCOMPANY507when she refused to comply with the Respondent's instruction tocross the picket line to do strikers' work.12But the Respondent couldnot, we hold, punish her for exercising her statutory rights by per-manently severing her employment 13Accordingly, we find that by discharging Kraucalis on April 21",1964, Respondent violated Section 8(a) (1) of the Act.14CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Sec-tion 2 (6) and (7) of the Act.2.Local 233, InternationalUnion of Electrical, Radio andMachineWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Mary L. Kraucalis, because she assisted theUnion and engaged in employee activities for mutual aid and pro-tection,Respondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed in Section 7 ofthe Act and has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in and is engag-ing in certain unfair labor practices affecting commerce, we shallrecommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the purposes of the Act.19Kraucalis'failure to express herself in terms of going on strike is not determinative,for, as the courts have held, with Board concurrence,the technical terms used by partiesare not to override the reality of the relationship created in fact by the employees' con-duct.See,e g.,N.L.R.B. v. Rockaway News Supply Company, Inc.,supra,197 F. 2d at113, and 345 U.S. at 75;Redwing Carriers,Inc. and Rockana Carriers,Inc., supra.13Pinaud,Incorporated,51 NLRB 235.14 The Trial Examiner did not resolve a conflict between the testimony of Kraucalis andthat of Respondent Secretary-Treasurer Jackson as to whether,after some of Kraucalis'fellow office employees had gone into the plant,Kraucalis then offered to cross the picketline and enter the plant to perform production work.Kraucalis testified that she madesuch an offer,while Jackson testified that Kraucalis sought merely to remain at herclericalwork.We find it unnecessary to resolve the conflict. In either event, the dis-charge was unjustified when made,and whether there was an unjustified refusal toreinstate Kraucalis when she made an unconditional offer to return to work within min-utes of her discharge would not add to the violation foundIn the special circumstancesof this case-bearing particularly in mind that(1)Respondent by its discharge actionmade it plain that it would be futile for Kraucalisto apply forreinstatement at the endof the strike,and (2)Kraucalis'strike activity did not relate to her regular clericalduties-we further find that Kraucalis was not required to apply for reinstatementfollowing the end of the strike to preserve her employee status as an office employee, andthat Respondent was obliged to offer her reinstatement as an office employee once itagain required her services exclusively in that capacity. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent violated Section 8(a) (1) of theAct by discharging Mary L. Kraucalis on April 23, 1964, we shallorder that Respondent offer her immediate and full reinstatementto her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make her wholefor any loss of earninges she may have suffered as a result of afore-said unfair labor practice, by payment to her of a sum of moneyequal to that which she normally would have earned from the dateof her discharge to the date of Respondent's offer of reinstatement,less her net earnings during such period,15 with interest thereon tobe computed in the manner prescribed by the Board inF.W. 1 Vool-worth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.18ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, The Cooper Thermometer Company, Waterbury, Con-necticut, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing employees in theexercise oftheir right to assist labor organizations or engage in con-certed activities for their mutual aid and protection by discriminat-ing in regard to their hire, tenure of employment, or any term orcondition of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Mary L. Kraucalis immediate and full reinstate-ment to her former or substantially equivalent position, without preju-dice to her seniority or other rights and privileges.15No backpay shall be computed,however, for the period during the strike, or anyportion thereof,when Respondent did not require Kraucalis'full-time services exclusivelyas an office clerical employee.36 The record indicates that the Respondent may have made^a valid unconditional offerof reinstatementeffective August 26,1964, and thatKraucalis refused because it did notinclude an offer of backpay.If,upon further proceedings,it is determined that suchan offer wasmade,Respondent's backpay liability will(subject to the qualification infootnote15 above)be limited to the periodfrom April23, 1964, the date of Kraucalis'discriminatory discharge,to August26, 1964, the date on which the Respondent offeredher reinstatement,and from the date 5 daysafter thedate of this Order to the date onwhich the Respondent offers her reinstatement pursuant thereto.Cf.National ScreenProductsCo., 147 NLRB 746. THE COOPER THERMOMETERCOMPANY509(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(c)Make Mary L. Kraucahs whole for any loss of pay she mayhave suffered as a result of her unlawful discharge, in the mannerset forth in the section of this Decision and Order entitled "TheRemedy."(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue under the terms of this Order.(e)Post at its plant, in Middlefield, Connecticut, copies of theattached notice marked "Appendix." 17Copies of said notice, to befurnished by the Regional Director for Region 1, shall, after beingduly signed by the Company's representative, be posted by the Com-pany immediately upon receipt thereof, and be maintained by it for60 consecutive clays thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 1, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.17 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision and Order" thewords "a Decree of the United States Court of Appeals,Enforcing an Order".APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge any of our employees or otherwise dis-criminate in regard to their hire, tenure of employment, or anyterm or condition of employment because they have assisted anylabor organization or engaged in concerted activities for mutualaid or protection.WE WILL NOT in any like or related manner interfere with, re-strailn, or coerce employees in the exercise of their rights guar-antee by Section 7 of the Act. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDAVE WILL offer Mary L. Kraucalis immediate and full reinstate-ment to her former or substantially equivalentposition,withoutprejudice to her seniority or other rights and privileges.AVE WILL make Mary L. Kraucalis whole for any loss of pay shemay have sufferedas a resultof the discriminationagainst her.THE COOPERTHERMOMETERCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-SVe will notify the above-named employee if presentlyserving in the Armed Forces of the United States of her right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Boston Five Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Telephone No. 523-8100, if they have anyquestions concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June 5, 1964, by Mary Kraucalis, an individual, theGeneral Counsel for theNational LaborRelations Board,herein called the GeneralCounsel and the Board,by the Regional Director for Region1 (Boston, Massachu-setts),issued a complaintdated August 20, 1964, against The Cooper ThermometerCompany,herein called Respondent,alleging that Respondent had engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and(3) of the National LaborRelations Act, as amended(29 U.S.C. Sec.151, et seq.),herein calledthe Act, bydischarging Kraucalison April 22, 1964, for refusingto cross a picket line and per-formingtheworkof strikers.Respondent filed an answer denying that it hadengaged in any unfair labor practices.Uponthe record as a whole, andfrom observationsof the witnesses,Trial Ex-aminer HoraceA. Ruckel makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Connecticut corporation,having its principal office and place ofbusiness in Pequabuck,Connecticut,where it is engaged in the manufacture, sale,and distribution of thermometers and related products.During the 12 monthsprior to the issuance of the complaint,Respondent,in the course of its businessoperations,manufactured,sold,and distributed at said plant products valued in THE COOPER THERMOMETER COMPANY511excessof $50,000, of which products valued in excess of $50,000 were shippedfrom said plant directly to States of the United States other than the State ofConnecticut.H. THE LABOR ORGANIZATION INVOLVEDLocal 233, International Union of Electrical, Radio and MachineWorkers,AFL-CIO,hereinafter called the Union,isa labor organization admitting employ-ees of Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's production and maintenance employees,approximately 80 in num-ber, are represented by the Union.On April 22, 1964, the Union went on aneconomic strike and established a picket line at Respondent's plant.Kraucalis hadbeen employed since 1958 as an office clerical employee. She was not within theunit represented by the Union nor a member of the Union. The office is directlyacross the street from the building in which most of the production work is done.On the day before the strike R. Everett Jackson, secretary-treasurer of Re-spondent in charge of office operations and personnel matters, convened a meet-ing of the office employees, told them that a strike would take place the next day,that there would be a picket line, that they would be expected to perform someproduction work during the strike, and that Respondent would provide them withtransportation.On the following day, Kraucalis was driven to work by anotheremployee, and after work she was driven home by her husband. She testifiedthat she was not threatened or called names by anyone on the picket line, andthere is an entire absence in the record of any coercion, or any illegal or improperconduct by the strikers.On the following morning, April 23, Kraucalis reported for work again withoutincident.Later in the morning Jackson told her that he was going outside to"pay the payroll" to the pickets and that when he returned he was going to takeher and two other office workers across the street to help with certain specialorders which had to be filled.Kraucalis replied, according to her own testimony,that she did not want to be one of the first ones to go but that if the other clericalswere going she would go too.' Jackson replied that the six available office girlswere goingin two groups, and that she would be in the first group.His furthercredited account is that when Kraucalis insisted that she be among the last to -go,she added that it seemed to her that she "always came first in everything, or, lastwhere I should be first."While testifying she gave as the reason for her insistencethat "there was a sort of danger involved," and that with a group it would-be "alittlemore protective," although she at no time maintained that Jackson asked herto go alone.Jackson told her to think it over.After he had paid the pickets, about 75 innumber, thus automatically reducing the picket line to about 15 employees, hereturned to the office and announced that he was ready to take Kraucalis and 1other clerical worker across the street.2Kraucalis, according to Jackson, repeatedher insistence that she be among the last to go. Jackson then told her, "If youinsist that you are going to be the last and I insist you are going to be with thefirst half, we might as well call it quits."Kraucalis then asked for a discharge slip.After Jackson had returned from accompanying two other employees across thestreet Jackson gave her a slip stating that she was discharged for refusing to dowork assigned her.When Jackson handed it to her she said, according to herown account, that she would go across the street. Jackson's account is that sheasked if she could stay and perform her usual work to which he answered that1 Kraucalis'testimony on this point was as follows:Q.What did you say?A. I said I was sorry I didn't feel I wanted to be one of the first to go. I feelthat if the other clerical employees were going,Iwould be able to go.He said bewould have to take them over one by one,or words to that effect-that they wouldall be going over eventually.I said I was sorry, I didn't feel that I would wantto be one of the first ones to go. He said you refuse to go? I said,"Yes,..2 One of the first scheduled group of three had already gone across on her own. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe could not because he did not know how long the strike would last 3 and whileit lasted there would be no office work.Kraucalis accepted the discharge slip andleft the plant.ConclusionsThe General Counsel contends the discharge of Kraucalis was violative of theAct in that her refusal to cross the picket line was protected concerted activity,citing among other casesCone Brothers Contracting Company,135 NLRB 108,andRedwing Carriers,Inc. and Rockana Carriers,Inc,137 NLRB 1545. I dis-agree.In theConecase the Board found that the employer engaged in a schemeof placing three employees in the position of either crossing the picket line or beingplaced on a"quit"status, and when they in fact refused to cross the picket linethey were discharged for the purpose of discouraging union membership. In thecase at bar there was no such purpose.There is not a scintilla of evidence in therecord that Respondent was opposed to the union affiliation or sympathies of anyof its employees.In fact, Kraucalis had no such sympathy.She testified whenasked if she had been requested by the union employees not to cross the picketline, that she had "no feelings with them,"and did not know what were the.endsor motives of the Union.There is, moreover,no contention that Respondent re-quired Kraucalis to cross the picket line in the belief or hope that this would forceher quitting or place her in line for discharge.She was asked to do nothing thatthe other five or six clerical workers were not asked to do. It is clear that Respond-ent required this work from them so that it could carry on its business,and forno other purpose.Crossing the street involved no danger to Kraucalis and thefear which she implied that she had was without foundation.It should be empha-sized that Kraucahs at no time refused to cross the picket line because of anyfeeling of identity with the strikers,or because of any fear of violence or threatsof violence,or for any other reason.On the contrary,she expressed to Jacksonher willingness to do so and to do production work. She sought only to scheduleher own time for it instead of the time scheduled for her by her employer.Nor do I find theRedwingdecision helpful to the General Counsel.There, theBoard held that "insofar as Respondent may actually have discharged eight truck-drivers for refusing to cross a picket line, it did so for the purpose of continuingitsbusiness operations."The Board specifically recognized this right,as it hadin previous cases, saying that the employer had a right to attempt to run its busi-ness"despite the sympathetic activities of the drivers here involved,"and all themore so, one would think, where,as here, no "sympathetic"activities took place.I do not find it determinative that in the case at bar,unlike in theRedwingcase,Respondent did not hire a replacement for Kraucalis.As I view it,there is norequirement that the employer hire a replacement if, after the termination, it isfound not to be necessary.The basic question is whether the discharge is forlegitimate business reasons or in reprisal against the Union.It is clear from this record that Respondent sought no reprisal against theUnion as to which it entertained no hostility,so far as the record reveals.Krau-calis, by attempting to pick and choose the time and the order of her crossing thepicket line rather than complying with Respondent's schedule which placed her inthe first group, sought to dictate the terms of her employment.Her insistence thatshe be among the last to cross the picket line rather than the first does not con-stitute collective activity with the strikers,with whom or with whose interests shedid not identify herself.Her discharge by Respondent was not violative of the Act.CONCLUSIONS OF LAW1.The operations of Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Local 233,InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.3.Respondent has not committed unfair labor practices within the meaning ofSection 8 (a) (1) and(3) of the Act.RECOMMENDED ORDERIT IS ORDERED that the complaint herein be, and itherebyis,dismissed.8 The strike lasted about 2 weeks